DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 9,067,161 and over claims 11-17 of U.S. Patent No. 10,625,191. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is the filter cartridge comprising filter media with a plurality of pleats each having specific pleat depth of at least 10 mm, inner pleat tips extending in a specific acute angle within the range of 70 to 89 degrees relative to a plane perpendicular to the central axis, housing radial seal specifically positioned at a location within 50 mm of the first end, and the outer pleat tips specifically having an outer, perimeter, pleat shape at a location adjacent to the second end with a radius of at least 4 mm.

Allowable Subject Matter
Claims 18-36 would be allowable if Terminal Disclaimers are filed to overcome the double patenting rejections, as discussed above.
The closest relevant arts are Baseotto et al (2009/0049814), Bannister et al (6,235,073) and Williams et al (2010/0000414).
Baseotto et al disclose a safety filter (41 in Fig. 4) having an extension of media (41a) surrounding an interior and having a first and second end. As best shown in Figures 8B and 9, the end member (55t) forms an end piece adjacent a second end of the media. The end member (55t) is shown to include a central region having a central projection extending in a direction away from the first end, an outer surface directed away from the first media end, an inner surface directed toward the first media end having a central recess therein extending in a direction away from the first media end and surrounded by the central projection. There is no teaching or suggestion in Baseotto et al that the filter cartridge comprises filter media with a plurality of pleats each having specific pleat depth of at least 10 mm, inner pleat tips extending in a specific acute angle within the range of 70 to 89 degrees relative to a plane perpendicular to the central axis, housing radial seal specifically positioned at a location within 50 mm of the first end, and the outer pleat tips specifically having an outer, perimeter, pleat shape at a location adjacent to the second end with a radius of at least 4 mm.
Bannister et al disclose a filter (22 in Figs. 1 and 2) that appears to include an end piece having a resilient cushion member for sealing around a tower (26). There is no teaching or suggestion in Bannister et al for the end piece to include a central 
8.	Williams et al disclose a filter (100) having an end cap (110) with a hole (118) that is sized to receive a projection (82) therein when the filter is installed for use, as
shown in Figs. 2, 6 and 7A.  Williams et al provide the hole (118) in the end cap (110) and does not disclose a resilient cushion member. There is no teaching or suggestion in Williams for the end cap to include a central region having a central projection extending in a direction away from the first end, an outer surface directed away from the first media end, and an inner surface directed toward the first media end having a central recess therein extending in a direction away from the first media end and surrounded by the central projection.  There is no teaching or suggestion in Williams et al that the filter cartridge comprises filter media with a plurality of pleats each having specific pleat depth of at least 10 mm, inner pleat tips extending in a specific acute angle within the range of 70 to 89 degrees relative to a plane perpendicular to the central axis, housing 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 17, 2021